DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LAJUANE Z. DUNNAWAY,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1608

                              [July 29, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge;     L.T.    Case     Nos.     502018CF004269AXXXMB          and
502018CF008187AXXXMB.

   Lajuane Z. Dunnaway, Lake Butler, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.